DETAILED ACTION
DETAILED ACTION
This Office Action is in response to the application filed on 14 May 2018.
Claims 1-23 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

1. A method for remapping portions of a plurality of non-volatile memory dice forming a memory domain of a memory system, the method comprising:
for each die of the plurality of non-volatile memory dice of the memory domain:
partitioning an array of non-volatile memory into a plurality of subslice elements having a plurality of storage elements for each subslice element, but fails to explicitly disclose wherein respective subslice elements comprise respective physical portions of the nonvolatile memory having proximal disturb relationships; and 
allocating a first portion of the subslice elements for use as user subslice elements and a second portion for use as spare subslice elements;
for the plurality of non-volatile memory dice forming the memory domain:
performing an error analysis of the subslice elements to identify a predetermined number of subslice elements having highest error rates for the memory domain; 
for the identified predetermined number of subslice elements having the highest error rates, determining which of the predetermined number of subslice elements are user subslice elements and which are spare subslice elements; and 
remapping user subslice elements having the highest error rates to spare subslice elements of the memory domain that were not identified as having the highest error rates to remove sub slice element or elements having highest error rates, wherein at least one user subslice element is remapped from a first die of the memory domain to a second die of the memory domain.

The provided art discloses a system for partitioning a memory system into sub-block, the sub-blocks being designated as user areas and spare areas, further provide for the partitioning to be performing based on program disturb characteristics for the memory cells. And further disclose the system performing testing on the memory cells and the ability to determine the worst case BER and track the status of all cells in a memory map, and further based on the BER the system is capable of performing remapping of the memory cells in order to replace the error blocks with spare blocks. 
However the combined art fail to disclose performing an error analysis of the subslice elements to identify a predetermined number of subslice elements having highest error rates for the memory domain and for the identified predetermined number of subslice elements having the highest error rates, determining which of the predetermined number of subslice elements are user subslice elements and which are spare subslice elements

Relevant Art
Han et al., [U.S. PG Pub. 2009/0225598 A1]: Discloses the memory is partition into 2 arrays, main array and spare array and wherein the system provides the memory arrays wherein the main array user data (user space) and the spare array as spare areas (redundancy). Wherein the memory cells in the column redundancy array are invisible to the user and are used for replacing malfunctioning cells. And further discloses the memory is arrange in a rows and column in a memory array.
Chang et al., [U.S. PG Pub. 2017/0147217 A1]: Discloses a method for partitioning physical memory blocks into sub-blocks in order to mitigate the effect of program disturb. 
Bivens et al., [U.S. PG Pub. 2012/0226963 A1]: Discloses performing testing on a memory and determine error rate (BER) and including the worst-case page BER (highest BER) wherein  the system stores the health status of the memory blocks in a health status table, and wherein bad blocks are replaced with spare blocks using various statistics such as block bit error rate (BER).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEISON C ARCOS whose telephone number is (571)270-3235.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce P Bonzo can be reached on (571)272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 





/J.C.A/Examiner, Art Unit 2113                                                                                                                                                                                                        
/BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113                                                                                                                                                                                                        
/MARC DUNCAN/Primary Examiner, Art Unit 2113